In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                 ________________________

                                      No. 07-13-00442-CV
                                 ________________________

                            IN THE INTEREST OF Z.C., A CHILD



                            On Appeal from the 242nd District Court
                                      Hale County, Texas
                   Trial Court No. B38935-1211; Honorable Ed Self, Presiding


                                           April 11, 2014

                                MEMORANDUM OPINION
                     Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       Appellant, J.C.C.E., appeals from the trial court’s order terminating his parental

rights to his son, Z.C., (hereinafter “the child”) and appointing Appellee, the Texas

Department of Family and Protective Services, sole permanent managing conservator.1

By a single issue, he contends the evidence is insufficient to support the trial court’s

finding that termination is in the child’s best interest. We affirm.



       1
        To protect the parent's and child's privacy, we refer to them by their initials. See TEX. FAM.
CODE ANN. § 109.002(d) (West Supp. 2013). See also TEX. R. APP. P. 9.8(b).
                                        BACKGROUND


       The child, the subject of this proceeding, is a male born in April 2007.           In

December 2012, the Department received a referral of neglectful supervision.           The

referral was related to an auto accident in which Appellant, while driving a vehicle,

chased the child’s pregnant mother while she was in her vehicle with the child and an

aunt as passengers. Appellant intentionally collided with the mother’s vehicle forcing it

off the road and killing her and causing injuries to the child which required

hospitalization. The aunt also suffered injuries. After his release from the hospital, the

child was placed with maternal relatives who wish to adopt him.


       Pursuant to plea agreements, Appellant was convicted of murdering the child’s

mother and her unborn child and also convicted in two separate causes of aggravated

assault with a deadly weapon for injuries sustained by the child and the aunt. He was

sentenced to sixty years confinement on the murder conviction and twenty years

confinement for each of the two convictions for aggravated assault with a deadly

weapon.


       By a single issue, Appellant challenges the trial court’s finding that termination of

his parental rights was in the child’s best interest.        He asserts the Department’s

caseworker thwarted his effort to communicate with the child by failing to deliver

appropriate correspondence and drawings to the child. Appellant argues her conclusion

that termination was in the child’s best interest is “just plain wrong.”




                                              2
                       STANDARD OF REVIEW IN TERMINATION CASES


       The natural right existing between parents and their children is of constitutional

dimension. See Santosky v. Kramer, 455 U.S. 745, 758-59 (1982). See also Holick v.

Smith, 685 S.W.2d 18, 20 (Tex. 1985). Consequently, termination proceedings are

strictly construed in favor of the parent. In re E.R., 385 S.W.3d 552, 563 (Tex. 2012).

Parental rights, however, are not absolute, and it is essential that the emotional and

physical interests of a child not be sacrificed merely to preserve those rights. In re C.H.,

89 S.W.3d 17, 26 (Tex. 2002).


       The Due Process Clause of the United States Constitution and section 161.001

of the Texas Family Code require application of the heightened standard of clear and

convincing evidence in cases involving involuntary termination of parental rights. See In

re E.N.C., 384 S.W.3d 796, 802 (Tex. 2012); In re J.F.C., 96 S.W.3d 256, 263 (Tex.

2002). Clear and convincing evidence is that measure or degree of proof which will

produce in the mind of the trier of fact a firm belief or conviction as to the truth of the

allegations sought to be established. See TEX. FAM. CODE ANN. § 101.007 (West 2008).

See also In re C.H., 89 S.W.3d at 25-26.


       In applying the clear and convincing standard onto our legal sufficiency standard,

we review the evidence by considering all the evidence in the light most favorable to the

finding to determine whether a reasonable trier of fact could have formed a firm belief or

conviction that its finding was true. In re E.N.C., 384 S.W.3d at 802 (citing In re J.F.C.,
96 S.W.3d at 266). To give appropriate deference to the fact finder’s conclusions, we

must assume the fact finder resolved disputed facts in favor of its finding if a reasonable


                                             3
fact finder could do so. Id. As a corollary to this requirement, an appellate court should

also disregard all evidence that a reasonable factfinder could have disbelieved or found

to been incredible.2       Id.    If, after conducting a legal sufficiency review, a court

determines that no reasonable fact finder could form a firm belief or conviction that the

matter that must be proven is true, then the evidence is legally insufficient. Id.


       In a factual sufficiency review, a court of appeals must give due consideration to

the evidence the fact finder could reasonably have found to be clear and convincing. In

re C.H., 98 S.W.3d at 25. We determine whether the evidence is such that a fact finder

could reasonably form a firm belief or conviction about the truth of the Department’s

allegations. Id. In doing so we consider whether disputed evidence is such that a

reasonable fact finder could not have resolved that disputed evidence in favor of its

finding. If, in light of the entire record, the disputed evidence that a reasonable fact

finder could not have credited in favor of the finding is so significant that a fact finder

could not reasonably have formed a firm belief or conviction, then the evidence is

factually insufficient. In re J.F.C., 96 S.W.3d at 266.


       The Family Code permits a trial court to terminate parental rights if the

Department proves by clear and convincing evidence that the parent committed an

action prohibited under section 161.001(1) and termination is in the child’s best interest.

See TEX. FAM. CODE ANN. § 161.001(1), (2) (West Supp. 2013); Holley v. Adams, 544
S.W.2d 367, 370 (Tex. 1976).



       2
         This does not mean that a court must disregard all evidence that does not support the finding.
To do so could skew the analysis of whether there is clear and convincing evidence. See In re E.N.C.,
384 S.W.3d at 802.

                                                  4
       Appellant’s parental rights to the child were terminated on the grounds

enumerated in section 161.001(1)(L), (Q) and (T)(i). He does not challenge any of the

grounds for termination. Thus, we will proceed to analyze the trial court’s best interest

finding.


                                      BEST INTEREST


       Notwithstanding the sufficiency of the evidence to support termination under

section 161.001(1), we must also find clear and convincing evidence that termination of

the parent-child relationship was in the child’s best interest.        See § 161.001(2).

Evidence that supports one or more statutory grounds for termination may also

constitute evidence illustrating that termination is in the child's best interest. See In re

C.H., 89 S.W.3d at 28. See also In re E.C.R., 402 S.W.3d 239, 249-50 (Tex. 2013). A

non-exhaustive list of factors to consider in deciding best interest is found at section

263.307(b) of the Family Code. See Holley, 544 S.W.2d at 371-72.


       The only two witnesses at the final hearing were Appellant and the caseworker.

Appellant, aided by an interpreter, acknowledged his three criminal convictions related

to the auto accident that killed the child’s mother. He testified he loved his son and did

not want him taken away. He acknowledged that due to his incarceration, he would be

unable to provide support for the child.


       The caseworker testified the child was placed with a maternal great aunt and

uncle and was happy and doing well. His relatives were pursuing adoption and were

committed to providing a permanent and stable home. Adoption would provide the child



                                             5
with permanency and his relatives were seeking better medical benefits, tuition waiver

and other benefits to assist them in caring for the child.


       Furthermore, at the time of the hearing, the child was in counseling.           The

caseworker admitted that Appellant had written the child a letter and made some

drawings which she forgot to deliver to the child’s counselor.         No evidence was

presented concerning the child’s desires or his feelings toward Appellant.


       From a review of the entire evidentiary record, including the facts from the auto

accident which led to Appellant’s convictions for murder and aggravated assault, we find

that a reasonable fact finder could have formed a firm belief or conviction that

termination of Appellant’s parental rights was in the child’s best interest.   Accordingly,

Appellant’s sole issue is overruled.


                                        CONCLUSION


       The trial court’s order terminating Appellant’s parental rights as to his son is

affirmed.


                                                  Patrick A. Pirtle
                                                      Justice




                                              6